Howard, J.
The appellee made application at the March term, 1896, of the board of commissioners of Posey county for license to sell intoxicating liquors. The appellants filed a remonstrance against the granting of the license, and the license was refused. On appeal to the circuit court a motion to dismiss the remonstrance was sustained, and this ruling is the only error complained of. The motion to dismiss, however, is not made a part of the record by bill of exceptions or order of court, and cannot therefore be considered. Crumley v. Hickman, 92 Ind. 388; Yost v. Conroy, 92 Ind. 464, 47 Am. Rep. 156; Washington Ice Co. v. Lay, 103 Ind. 48; Board, etc., v. Montgomery, 109 Ind. 69.
Judgment affirmed.